NUMBER 13-21-00464-CV

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG


ALEJANDRO J. BETANCOURT, M.D.,                                          Appellant,

                                            v.

MALLORY COTTON AND JERAMY BRIDGES,
INDIVIDUALLY, AND AS NEXT FRIENDS,
NATURAL PARENTS, AND AS WRONGFUL DEATH
BENEFICIARIES OF BABY BOY BRIDGES,                                     Appellees.


                 On appeal from the 103rd District Court
                      of Cameron County, Texas.


                       ORDER OF ABATEMENT
 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

    Before the Court is appellant’s unopposed motion to abate and stay the appeal for a
period of fifty (50) days in order to supplement the appellate record. Appellant’s brief is

currently due on April 11, 2022. Having reviewed the motion, the Court grants the motion

and orders the appeal abated and stayed for fifty days. This appeal will be reinstated without

further order of the Court on May 18, 2022, and appellant’s brief is now due Tuesday, May

31, 2022.

                                                                             PER CURIAM


Delivered and filed on the
28th day of March, 2022.




                                              2